United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, WINTERWOOD
POST OFFICE, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0386
Issued: August 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 6, 2019 appellant filed a timely appeal from a September 19, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted July 27, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On July 31, 2019 appellant, then a 33-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 27, 2019 she sustained emotional trauma when she found a
decapitated body on her park and loop route while in the performance of duty. She stopped work
on July 30, 2019.
In an August 1, 2019 work status note, a physician assistant noted that appellant was seen
for post-traumatic stress disorder (PTSD). He listed diagnoses of generalized anxiety disorder and
PTSD. In an accompanying report of initial treatment, the physician assistant diagnosed anxiety
and indicated that appellant was referred for mental health treatment.
In an August 1, 2019 authorization for examination and/or treatment (Form CA-16), the
employing establishing authorized appellant to seek medical care for the alleged incident at an
Urgent Care clinic.3 In the corresponding attending physicians report (Part B of the Form CA-16),
dated August 1, 2019, a physician assistant reported that appellant came across a decapitated body
while delivering packages at work. He diagnosed PTSD and checked a box marked “Yes” to
indicate that the diagnosed condition was caused or aggravated by the described employment
activity. The physician assistant opined that appellant could resume regular work and
recommended mental health treatment.
In an August 16, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide additional information
regarding appellant’s claim from a knowledgeable supervisor. It afforded both parties 30 days to
submit the necessary evidence. No additional evidence was received.
By decision dated September 19, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis in
connection with the accepted July 27, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally

3

Appellant also submitted a blank duty status report (Form CA-17) along with her Form CA-16 report.

4

Supra note 1.

5
S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

2

related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted July 27, 2019 employment incident.
In support of her claim, appellant submitted a work status note, report of initial treatment,
and an attending physician’s report (Part B of a Form CA-16), all dated August 1, 2019, and signed
by a physician assistant. The Board has held, however, that medical reports signed solely by a
physician assistant are of no probative value as physician assistants are not considered physicians
as defined under FECA.12 As such, this evidence is of no probative value and is insufficient to
establish appellant’s claim.
On appeal appellant submitted new medical evidence. However, as noted, the Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of
6

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
8

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); M.W., Docket
No. 19-1667 (issued June 29, 2020) (physician assistant).
12

3

its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal. Accordingly, the Board is precluded from reviewing this additional evidence for
the first time on appeal.13
As appellant has not submitted rationalized medical evidence establishing a diagnosed
medical condition causally related to the accepted July 27, 2019 employment incident, the Board
finds that she has not met her burden of proof.14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted July 27, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra

14

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

4

